 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL HERNANDEZ GONZALEZ,                       Case No. 1:15-cv-01200-BAM (PC)
12                      Plaintiff,                     ORDER TO SHOW CAUSE WHY ACTION
                                                       SHOULD NOT BE DISMISSED FOR
13          v.                                         FAILURE TO OBEY A COURT ORDER
                                                       AND FAILURE TO PROSECUTE
14   THE FRESNO SHERIFF’S
     DEPARTMENT, et al.,                               (ECF No. 78)
15
                        Defendants.                    FOURTEEN (14) DAY DEADLINE
16

17          Plaintiff Michael Hernandez Gonzalez (“Plaintiff”), who was a pretrial detainee at the

18   time of the incident, is proceeding pro se and in forma pauperis in this civil rights action under 42

19   U.S.C. § 1983. This action proceeds against Defendants Mims, Gutierrez, Palacios, and Nemoto

20   for allegedly failing to protect Plaintiff in violation of the Fourteenth Amendment. All parties

21   have consented to Magistrate Judge jurisdiction. (ECF Nos. 4, 34, 70.)

22          On August 23, 2018, Defendants filed a motion to dismiss this action for Plaintiff’s failure

23   to comply with Court orders, or alternatively to amend the discovery and scheduling order. (ECF

24   No. 74.) On September 12, 2018, Plaintiff filed a document which appeared to indicate either his

25   non-opposition to Defendants’ motion to dismiss, or to the hearing on Defendants’ motion to

26   dismiss, or both. (ECF No. 77.) Defendants did not file a reply.

27          Based on the ambiguity of the filing and Plaintiff’s pro se status, the Court ordered

28   Plaintiff, within twenty-one days, to clarify in writing whether he did not oppose the granting of
                                                      1
 1   the motion to dismiss or whether he intended to proceed with the litigation. (ECF No. 78.)

 2   Plaintiff was explicitly warned that his failure to respond to the Court’s order would result in

 3   dismissal of this action for failure to obey a court order and failure to prosecute. (Id. at 2.)

 4          The deadline for Plaintiff to respond to the Court’s order has expired. To date, the Court

 5   has received no further communication from Plaintiff, and none of the Court’s orders have been

 6   returned as undeliverable.

 7          Accordingly, it is HEREBY ORDERED that Plaintiff shall show cause by written

 8   response within fourteen (14) days of service of this order why this action should not be

 9   dismissed, with prejudice, for failure to obey a court order and failure to prosecute. Plaintiff is

10   warned that if the response does not show good cause, this action will be dismissed with

11   prejudice.

12
     IT IS SO ORDERED.
13

14      Dated:     November 5, 2018                             /s/ Barbara    A. McAuliffe             _
                                                            UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
